COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Eric Ramirez and LA Public Insurance Adjusters, Inc. v. Dick Law
                         Firm, PLLC and Eric Dick

Appellate case numbers: 01-21-00392-CV

Trial court case number: 2019-30183

Trial court:             113th District Court of Harris County

       Appellees, Dick Law Firm, PLLC and Eric Dick, have filed a motion for extension of
time to file their motion for rehearing and motion for en banc reconsideration. The motion is
granted, and the time to file appellees’ motion for rehearing and motion for en banc
reconsideration is extended to November 15, 2022.
       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: September 15, 2022